REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Applicant's arguments filed on 10/21/2020 are deemed to be persuasive.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


 				        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7853481 to Johnson et al. discloses methods and systems for anonymous e-commerce shipment. The present invention may also be viewed as a method of enabling a customer to anonymously purchase an item from a vendor via an electronic draft for delivery to an address without divulging the delivery address to the vendor, comprising the steps of storing, in a bank, an encrypted unique identifier for the customer, the encrypted unique identifier being linked to the customer's personal and financial information stored in the bank, including the delivery address; authenticating the customer having caused a draft to be executed for payment of at least one of a purchase price of the item and a shipping cost by encrypting at least a portion of an identification data provided by the customer and successfully matching the encrypted identification data with the stored encrypted unique identifier; retrieving at least the authenticated customer's financial information and delivery address; honoring a draft presented by the vendor for payment of the item only when the customer is successfully authenticated by the bank; assigning a package code to the item, the assigned package code being associated with the retrieved delivery address; sending only the package code to the vendor, the vendor affixing the package code to the package, and sending the package code and the associated delivery address to a shipper for storage in a shipper database. The shipper then picks up the item from the vendor, and prints out a shipping label for the package, a delivery address on the label being that customer address linked to a package code stored in the shipper database that matches the package code affixed to the package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625